Citation Nr: 1511127	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for arthritis due to trauma of the right knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee laxity.

3.  Entitlement to a disability rating in excess of 20 percent for status post arthroscopy of the left knee, meniscectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a July 2009 rating decision, the RO continued a 20 percent disability rating for status post arthroscopy of the left knee, meniscectomy and a 10 percent disability rating for arthritis due to trauma of the left knee.  

In an April 2010 rating decision, the RO granted entitlement to service connection for right knee laxity at a 10 percent disability rating, effective May 22, 2009.

The Veteran presented testimony before the undersigned acting Veterans Law Judge in August 2012 via videoconference.  A transcript of the hearing has been associated with the record.

In November 2012, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  As such, a remand for readjudication and issuance of another SSOC with consideration of this evidence is not warranted. 38 C.F.R. § 19.37(a) (2014).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a left hip disability was raised by the Veteran at his hearing, see Board Hearing Transcript on page 12, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's arthritis due to trauma of the right knee was manifested by x-ray evidence of arthritis with painful noncompensable limited range of motion.

2.  The evidence does not reflect moderate instability or recurrent subluxation of the right knee at any time over the appeal period.

3.  Throughout the appeal period, the Veteran's status post arthroscopy of the left knee, meniscectomy was manifested painful noncompensable limited range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for arthritis due to trauma of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2014).

2. The criteria for a disability rating in excess of 10 percent for right knee laxity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a disability rating in excess of 20 percent for status post arthroscopy of the left knee, meniscectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019-5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

A June 2009 letter to the Veteran informed him of what was needed to substantiate his claim, the information and evidence that the VA would collect, and the information and evidence that he would be responsible for providing to the VA.  In addition, this letter met the notification requirements set out in Dingess, and the generic notification requirements still in effect under Vazquez.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issues on appeal.  The Veterans Law Judge asked questions in an attempt to obtain evidence to substantiate the claim, and the Veteran discussed his asserted in-service injury and subsequent symptoms and treatment.  The hearing focused on the elements necessary to substantiate his claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claim, and he and his representative have submitted pertinent evidence and made pertinent arguments in support of his service connection claim.  Accordingly, VA has substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and adequate notice has been provided.

The Veteran was provided with a VA examination in July 2009.  In addition, the Veteran submitted a November 2012 VA Disability Benefits Questionnaire (DBQ) pertaining to knee and lower leg conditions completed by his private physician.  The Board finds that these opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased rating claims - laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Rating criteria 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27. 

The Veteran's status post arthroscopic meniscectomy of the left knee has been rated at a 20 percent disability rating under Diagnostic Codes 5019-5258.  Diagnostic Code 5019 pertains to bursitis and requires that bursitis be rated on the basis of limitation of motion as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Veteran's right knee disabilities are rated at a 10 percent disability rating under Diagnostic Codes 5260-5010, for arthritis due to trauma, and a separate 10 percent disability rating under Diagnostic Code 5257, for right knee laxity, effective May 22, 2009, the date of the Veteran's claim for an increased rating for his knee disabilities.

Diagnostic Code 5010 addresses traumatic arthritis. Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Code's 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's right knee laxity is rated under Diagnostic Code 5257, pertaining to recurrent subluxation or lateral instability of the knee.  According to Diagnostic Code 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Background

The Veteran was provided with a VA examination in July 2009.  He reported daily pain in his left knee, and occasional pain in the right knee.  He indicated that his left knee locked and felt unstable.  At the time of his examination, the Veteran was employed by the Boy Scouts of America, which was his usual occupation.  In his work activity, the Veteran was limited in hiking.  He had flare-ups associated with activity, at which time he had swelling and stiffness.  He wore a knee brace on the left.  Upon examination, the Veteran had moderate bony swelling bilaterally.  The right knee had range of motion of 0 to 130 degrees without pain.  The left knee had range of motion of 0 to 130 degrees with pain at the end of the range.  The range of motion was not additionally limited following repetitive use.  Both knees showed a slight degree of laxity on the Lachman's and drawer's tests.  The right knee showed laxity on varus stress and the left knee on valgus stress.  Neither knee was significantly tender.  McMurray's was positive for pain on the left, but normal on the right.  The diagnoses were degenerative joint disease and ligamentous laxity of both knees, and internal derangement of the left knee.

A November 2009 VA medical record shows that the Veteran complained of pain, swelling, and stiffness in his left knee.  The examiner noted that it did not appear that the Veteran experienced any locking of his knee.  Upon examination, the Veteran had range of motion of 0 to 110 degrees.  The left knee was stable to varus and valgus, anterior and posterior drawer, and Lachman's.  X-rays and magnetic resonance imaging (MRI) revealed mild to moderate arthritic changes in the knee, most prominently in the patellofemoral joint.  MRI demonstrated likely surgical absence of the anterior horn of the lateral meniscus and a meniscal tear in the posterior horn of the medial meniscus.

A February 2012 private medical record shows that the Veteran reported instability, swelling, tenderness, weakness, grinding and stiffness.  The Veteran's knees were negative to Lachman's, posterior drawer, valgus, and varus stress laxity tests.  Range of motion was 5 degrees to 95 degrees on the right, and 5 degrees to 90 degrees on the left.  He reported passive painful motion on both sides.  Strength was 4/5 for flexion and extension for both knees.  

As noted above, the Veteran submitted  a VA DBQ form completed by his private physician in November 2012, assessing the Veteran's right and left knee disabilities.  The Veteran reported that pain and swelling occurred with daily activities despite the use of pain medication and nonsteroidal anti-inflammatory drugs (NSAIDs).  Range of motion was 0 to 100 degrees with pain beginning at 90 degrees on the right, and 0 to 90 degrees with pain beginning at 80 degrees on the left.  The Veteran was not able to perform repetitive movements, due to the severity of knee pain with very limited motion due to the formation of large osteophytes around the patella and patella tendon bilaterally.  Strength was 4/5 in flexion and extension on both sides.  Functional limitations were due to less movement than normal, pain on movement, atrophy of disuse, and interference with sitting, standing, or weight bearing.  The Veteran had no anterior, posterior, or medial-lateral instability.  There was no evidence of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had a meniscal tear in his left knee, with frequent episodes of joint pain and effusion on the left.  It was noted that in 1998, the Veteran had a meniscectomy on the left with residual obliteration of joint space.  The Veteran had a scar as a result of his knee surgery, which was not painful or unstable, did not cover an area greater than 39 square centimeters.  The examiner noted that the Veteran's knee disability affected his ability to work in that he had instability with a high risk of falls, bilateral quadriceps weakness, bilateral knee pain, decreased range of motion, abnormal gait and limp, and continuous use of cane for gait assistance.

Right knee rating 

Based on the evidence set forth above, an increased rating for arthritis of the right knee is not warranted.  The evidence does not support a rating in excess of 10 percent.  The Veteran's right knee arthritis is rated under Diagnostic Code 5010, which refers the rater to Diagnostic Code 5003 (degenerative arthritis), which then refers the rater to the codes pertaining to limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

The Veteran's worst range of motion measurements for his right knee taken during the pendency of this claim show flexion limited to 95 degrees and extension limited to 5 degrees.  Under the Diagnostic Codes pertaining to limitation of motion, 5260 and 5261, these measurements are not compensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Thus, although Diagnostic Code 5003 awards 10 percent for a joint affected by arthritis when its limited motion is noncompensable, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5003, 5010, 5260, or 5261.  

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, 8 Vet. App. 202.  The Veteran is competent to report his symptoms, including swelling, stiffness, and pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the Board does not find an increase due to functional loss is warranted.  The Board accepts the Veteran complaints of pain, stiffness, weakness, swelling and tenderness along with the general findings of weakness, bilateral knee pain, and abnormal gait.  38 C.F.R. §§ 4.40, 4.45.  However, for a higher evaluation, there must be the functional equivalent of flexion limited to 30 (or more nearly approximating 30 degrees) or extension limited to 15 degrees (or more nearly approximating 15 degrees).  See Deluca, supra. Pain alone does not constitute functional loss under VA regulations.  Mitchell, 25 Vet. App. 32.  In this case, the currently assigned 10 percent rating contemplates the Veteran's symptoms to include pain and flare-ups.  His measured ranges of motion exceeded the limitations required to meet the criteria for even a 0 percent rating under both Diagnostic Codes 5260 and 5261.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, Mitchell, supra. 

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion of the right knee do not meet the criteria for even a 0 percent rating under Diagnostic Codes 5260 and 5261.  Separate ratings for limitation of right knee motion are therefore not warranted. 

With regard to right knee laxity, the Board notes that the Veteran is competent to report a feeling of instability in his right knee; however, the examination reports prepared by skilled examiners are more probative than the Veteran's generally unsupported lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  On examination in July 2009, the Veteran had a slight degree of laxity of the right knee upon testing.  However, in November 2009 and at his November 2012 examination, clinical findings reflected no instability.  As such, the probative evidence establishes that the Veteran's right knee laxity is not productive of more than slight instability.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257. 

In making this determination, the Board finds that since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 8 Vet. App. at 204-206, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996). 

The Board has considered rating the Veteran's right knee disabilities under other Diagnostic Codes pertaining to disabilities of the knee, in order to provide him with the most beneficial rating.  However, there is no evidence that the Veteran had ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula such as to warrant a higher evaluation of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2014).

As the evidence shows that the Veteran's right knee disabilities have not met the criteria for higher ratings at any time over the appeals period, staged ratings are not applicable in regard to the Veteran's right knee arthritis or laxity.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Accordingly, for the reasons provided above, the Board finds that the preponderance of the evidence is against the Veteran's claims for ratings in excess of 10 each for arthritis of the right knee and for right knee laxity, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 

Left knee rating

Based on the evidence set forth above, an increased rating for status post arthroscopy of the left knee, meniscectomy is not warranted.  The evidence does not support a rating in excess of 20 percent.  The Veteran's left knee disability is rated as 20 percent disabling under Diagnostic Codes 5019-5258.   Disabilities under Diagnostic Code 5019 are to be rated on the basis of limitation of motion as degenerative arthritis.  The Board notes that the only rating available under Diagnostic Code 5258 is the current 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5019 and 5258.  

The Veteran's worst range of motion measurements taken during the pendency of this claim show flexion limited to 90 degrees and extension limited to 5 degrees on the left.  Under the Diagnostic Codes pertaining to limitation of motion, 5260 and 5261, these measurements are not compensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Thus, he is not entitled to a separate rating for limitation of motion.

The Board has also considered whether a higher rating is warranted under the Deluca factors; however, the Board does not find an increase due to functional loss is warranted for the Veteran's left knee.  While the Veteran is competent to report his symptoms of pain, stiffness, weakness, and tenderness; for a higher evaluation based on limitation of motion, there must be the functional equivalent of flexion limited to 15 (or more nearly approximating 15 degrees) or extension limited to 20 degrees (or more nearly approximating 20 degrees).  See Deluca, supra.  Pain alone does not constitute functional loss under VA regulations.  Mitchell, supra.  In this case, the currently assigned 20 percent rating contemplates the Veteran's symptoms.  His measured ranges of motion exceeded the limitations required to meet the criteria for even a 0 percent rating under both Diagnostic Codes 5260 and 5261.  Thus, a separate rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, Mitchell, supra. 

As the Veteran's flexion and extension measurements of the left knee do not meet the criteria for even a 0 percent rating under Diagnostic Codes 5260 and 5261, separate ratings for limitation of left knee motion are therefore not warranted.  In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  

As the evidence shows that the Veteran's left knee disability has not met the criteria for higher ratings at any time over the appeals period, staged ratings are not applicable in regard to the Veteran's left knee disability .  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board has considered rating the Veteran's left knee disability under other Diagnostic Codes pertaining to disabilities of the to provide him with the highest rating appropriate to his disability.  However, there is no evidence that the Veteran has ankylosis or impairment of the tibia and fibula of the left knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262. 

The Board notes that VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Code's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. 

The Board notes that the Veteran has contended that he has instability in his left knee.  At his July 2009 VA examination, the Veteran was found to have a slight degree or laxity.  However, when he was examined in November 2009 (approximately four months later), the examiner specifically noted that the left knee was stable to varus, valgus, anterior drawer, posterior drawer, and Lachman's.  Further, clinical evidence in February 2012 and November 2012 do not reflect recurrent subluxation or lateral instability.  Thus, the July 2009 clinical findings and the Veteran's allegations of instability are outweighed by these other clinical findings.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has instability in the left knee.  Thus, a separate rating for instability of the left knee is not warranted under Diagnostic Code 5257.  

Accordingly, for the reasons provided above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for status post arthroscopy of the left knee, meniscectomy, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 

As evidence reflects that the Veteran has a residual scar as a result of his left knee surgery, the Board has considered whether a separate rating is warranted.  Esteban v. Brown, 6 Vet. App. 259 (1994).  However, because the residual scar associated with the left knee disability covers a small area, does not result in underlying soft tissue damage or limitation of function, and is not unstable or painful, a separate rating is not warranted for the scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 (2008).

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 
38 C.F.R. § 3.321.

The Board finds that the first Thun element is satisfied here.  The Veteran's service-connected right and left knee disabilities are manifested by signs and symptoms such as pain, swelling, stiffness, instability, and  weakness.  These signs and symptoms, and their resulting impairment, are contemplated by the criteria under Diagnostic Codes 5010, 5019, 5257, 5258, and 5260.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5019, 5257, 5258, 5260.  In addition, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Veteran uses a cane, which may be deemed to not be contemplated by the rating criteria.  However, the Veteran uses a cane because of the pain and discomfort he experiences in his knees, which symptoms are contemplated by the rating criteria.

The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right and left knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  On several occasions the Veteran has indicated that he works full time for the Boy Scouts of America.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

A disability rating in excess of 10 percent for arthritis due to trauma of the right knee is denied.

An initial disability rating in excess of 10 percent for right knee laxity is denied.

A disability rating in excess of 20 percent for status post arthroscopy of the left knee, meniscectomy, is denied. 



____________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


